United States Court of Appeals
                     For the First Circuit


No. 16-1695

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      JOSÉ MATOS-DE-JESÚS,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
                Selya and Lynch, Circuit Judges.


     Elizabeth A. Billowitz on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Francisco A. Besosa-Martínez, Assistant
United States Attorney, on brief for appellee.



                           May 5, 2017
             SELYA, Circuit Judge.   With respect to some firearms

charges, the sentencing guidelines provide that if the offense of

conviction involves three or more guns, the defendant's offense

level is to be enhanced by a specified number of levels.    See USSG

§2K2.1(b)(1).      Here, the offenses of conviction involved two

firearms, and the sentencing court, recognizing that the guideline

enhancement was inapplicable, considered the second firearm as an

aggravating factor in imposing an upwardly variant sentence.

             In this appeal, defendant-appellant José Matos-de-Jesús

argues, inter alia, that the sentencing guidelines already account

for the presence of both guns and, therefore, that the sentencing

court erred in considering his possession of the second gun as

part of the groundwork for the upward variance.       Discerning no

error, we affirm.

             The facts are straightforward.    In October of 2015,

Puerto Rico police pulled over the appellant's car (which the

appellant was driving) after noticing a problem with the license

plate.    When a passenger opened the glove compartment to retrieve

the registration, the officers spotted at least one loaded Glock

magazine.     When queried, the appellant admitted that he did not

have a firearms permit, and the officers ordered him out of the

car.     As he stepped out, they removed a Glock pistol from his

waistband.    The gun had been "chipped," that is, modified to fire

automatically.


                                 - 2 -
           After a vehicle search, see United States v. Panitz, 907

F.2d 1267, 1271 (1st Cir. 1990) (discussing "vehicle exception" to

warrant requirement), the police discovered a second Glock pistol

(also "chipped"), four loaded high-capacity magazines, and more

than 100 loose rounds of ammunition.       During the ensuing arrest,

the appellant threatened to kill one of the arresting officers

upon his release.

           In due course, a federal grand jury sitting in the

District of Puerto Rico handed up an indictment charging the

appellant with one count of possession of firearms by a convicted

felon, see 18 U.S.C. § 922(g)(1), and one count of possession of

machine guns, see id. § 922(o).           Notably, each count of the

indictment referenced the appellant's possession of both of the

seized firearms.    The appellant entered a straight guilty plea to

both counts.

           At sentencing, the court heard arguments of counsel and

the   appellant's   allocution.     Without   objection,   it   set   the

appellant's total offense level at 19, assigned him to criminal

history category IV, and calibrated his guideline sentencing range

at 46 to 57 months.    After mulling the sentencing factors limned

in 18 U.S.C. § 3553(a), the court varied upward and imposed a 72-

month term of immurement.    It explained that the upward variance

reflected in significant part the appellant's possession of not

one, but two, guns.     The court added, though, that the upwardly


                                  - 3 -
variant sentence also took into account the presence of several

other    aggravating         factors,    such     as   the   appellant's      extensive

criminal history and the fact that he had threatened a police

officer during his arrest.

               The    appellant       objected    to   his   sentence,     in    general

terms, as both procedurally and substantively unreasonable.                            The

district court overruled these objections.                        This timely appeal

followed.

               Appellate review of claims of sentencing error entails

a two-step pavane.            See United States v. Martin, 520 F.3d 87, 92

(1st Cir. 2008).             Under this framework, we first address any

assignments of procedural error.                 See id.     If the sentence passes

procedural muster, we then address any challenge to its substantive

reasonableness.            See id.     Here, the appellant advances claims of

both procedural and substantive error.

               The appellant's most loudly bruited procedural claim is

that the sentencing court blundered when it used his possession of

two firearms as part of the groundwork for an upward variance.                         He

starts    with       the    uncontroversial       premise     that   the     sentencing

guidelines direct courts to add additional levels to a defendant's

offense level when the defendant possesses three or more guns in

connection with the offense of conviction.                   See USSG §2K2.1(b)(1).

With    this    premise      as   a    starting    point,    he    asserts      that   the

guidelines treat the "possession of one or two firearms . . . the


                                          - 4 -
same," and insists, a fortiori, that the second gun already was

factored into his guideline range.           Building on this less-than-

sturdy   foundation,     he   concludes    that   the    sentencing      court's

decision     to   vary   upward   based     on    that   fact    amounted       to

impermissible double-counting.           See United States v. Sepúlveda-

Hernández, 817 F.3d 30, 34-35 (1st Cir. 2016).

           The appellant objected below on procedural grounds, but

his objection was altogether generic, not specific.                   He did not

allude to, or even mention, the specific claim of error that he

now seeks to raise.           "A general objection to the procedural

reasonableness of a sentence is not sufficient to preserve a

specific challenge to any of the sentencing court's particularized

findings."    United States v. Soto-Soto, ___ F.3d ___, ___ n.1 (1st

Cir. 2017) [No. 16-1444, slip op. at 6 n.1] (collecting cases);

accord United States v. Ahrendt, 560 F.3d 69, 76 (1st Cir. 2009)

(holding   that    because    "generic    objections"     do    not    afford   a

sentencing court sufficient notice, such objections are inadequate

to preserve specific claims of sentencing error).                     Hence, our

review of this claim is for plain error.             Under that formidable

standard, the appellant must show "(1) that an error occurred (2)

which was clear or obvious and which not only (3) affected [his]

substantial rights, but also (4) seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."                 United

States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001). The appellant's


                                   - 5 -
challenge fails at the first step of plain error review: there was

no error, plain or otherwise.

              The   claim   is   wrong   on   its    face.     The    sentencing

guidelines make no provision for the presence of two guns during

the commission of an offense under either 18 U.S.C. § 922(g)(1) or

18 U.S.C. § 922(o).         Thus, taking the second gun into account as

part of the mix of factors to be considered at sentencing cannot

conceivably be double-counting.1 See Sepúlveda-Hernández, 817 F.3d

at 34-35.       Moreover, the presence of that gun was obviously

relevant to the nature of the crime.             Consequently, the district

court did not err in giving weight to that fact.

              In this regard, we find instructive the Supreme Court's

recent decision in Dean v. United States, 137 S. Ct. 1170 (2017).

There, the Court considered the degree of discretion afforded to

a judge called upon to impose sentence for a violation of 18 U.S.C.

§   924(c),    which   creates    a   separate      offense   for    the   use   or

possession of a firearm in connection with a drug-trafficking crime

and requires a mandatory minimum sentence for the firearm offense.

This mandatory minimum sentence must be imposed consecutively to

any sentence imposed for the underlying crime.                  The Court was


      1We hasten to add that, even if double-counting occurred, it
would not necessarily require vacating the appellant's sentence.
See, e.g., United States v. Zapata, 1 F.3d 46, 47 (1st Cir. 1993)
(noting that, "[i]n the sentencing context, double counting is a
phenomenon that is less sinister than the name implies" and is
often "perfectly proper").


                                      - 6 -
confronted with the question of whether, in calculating a sentence

for the underlying offense, the sentencing judge must close his

eyes to the fact that the defendant will also serve a consecutive

mandatory minimum sentence for the firearms offense.            See Dean,

137 S. Ct. at 1174.          The Court held that, in the absence of

statutory language directing the sentencing judge to ignore the

requirement for a consecutive mandatory minimum sentence, the

judge may consider that fact in his sentencing calculus.          See id.

at 1175-78.

             The Court made pellucid that sentencing judges "have

long enjoyed discretion in the sort of information they may

consider when setting an appropriate sentence."              Id. at 1175.

Without an express prohibition to the contrary, a sentencing judge

may therefore consider any factor that reasonably relates to the

concerns limned in 18 U.S.C. § 3553(a).        See id. at 1175-76.

             As applied here, the reasoning of Dean defenestrates the

appellant's argument that the court below could not take into

account the second gun in its application of the section 3553(a)

factors.     Neither a federal criminal statute nor the sentencing

guidelines     forbids   a   sentencing    court   from   considering   the

presence of a second gun when imposing sentence for either a

section 922(g)(1) or a section 922(o) offense. We hold, therefore,

that the court below acted well within the encincture of its




                                   - 7 -
discretion    in   considering    that   fact   when    it   sentenced   the

appellant.

             Next, the appellant suggests that the sentencing court

committed procedural error by inadequately explaining its reasons

for imposing the upward variance.2         This specific suggestion is

made for the first time on appeal and, thus, engenders plain error

review.   See United States v. Bermúdez-Meléndez, 827 F.3d 160, 164

(1st Cir. 2016).    Plain error, though, is plainly absent.

             To be sure, a sentencing court's burden to explain its

sentence increases the more that it deviates from the guideline

range.    See Martin, 520 F.3d at 91.      Even so, a variant sentence

may be "based on a complex of factors whose interplay and precise

weight cannot . . . be precisely described."           Id. at 92 (citation

omitted).    That is the situation here; and given this reality, the

sentencing court had no need to "be precise to the point of

pedantry."    United States v. Vargas-García, 794 F.3d 162, 166 (1st

Cir. 2015) (quoting United States v. Turbides-Leonardo, 468 F.3d

34, 40 (1st Cir. 2006)).         In such circumstances, it ordinarily




     2 In part, the appellant argues that, because the sentencing
court relied on the presence of the second gun — which he contends
was already factored into his guideline range — the court was
obligated to provide an additional explanation for the upward
variance.   See United States v. Zapete-Garcia, 447 F.3d 57, 60
(1st Cir. 2006).    That argument fails for the reasons already
discussed, and we make no further reference to it.


                                   - 8 -
suffices    to    satisfy    the   burden     of   explanation    if   the   court

identifies the primary reasons underpinning its decision.                See id.

            That burden was carried here.                Before imposing the

challenged sentence, the court below discussed the appellant's

lengthy criminal history, which included a conviction for second-

degree murder and an array of weapons and drug offenses. The court

bemoaned the fact that the appellant had made no apparent effort

to "liv[e] a law abiding life."               It added that even though "he

passed most of his adult life in jail," he continued to reoffend.

So, too, the court indicated that it was giving weight to the fact

that the appellant had threatened a police officer at the time of

his arrest.        Last — but surely not least — the court voiced

particular concern about the fact that the appellant, a previously

convicted felon, possessed two automatic weapons.                The court found

this fact especially disconcerting due to the prevalence of gun

violence in Puerto Rico and the Commonwealth's rising murder rate.

See United States v. Flores-Machicote, 706 F.3d 16, 22-23 (1st

Cir. 2013) (approving use of similar approach).               Given the clarity

of these statements, we find the sentencing court's explanation of

the appellant's variant sentence to be more than adequate on plain

error review.

            This    brings    us   to   the     appellant's   claim,   preserved

below,     that    his      sentence     is     substantively     unreasonable.

Specifically, he submits that his background did not warrant the


                                        - 9 -
substantial upward variance and that the court misjudged the

likelihood that he would reoffend.              Our review is for abuse of

discretion.       See Gall v. United States, 552 U.S. 38, 51 (2007);

Martin, 520 F.3d at 92.

             As a general matter, a reviewing court is not at liberty

to second-guess a sentencing court's reasoned judgments about

matters committed to the sentencing court's discretion. See United

States v. Clogston, 662 F.3d 588, 593 (1st Cir. 2011).               Consistent

with this principle, the substantive reasonableness of a sentence

turns on whether the sentencing court articulated "a plausible

sentencing rationale" and reached "a defensible result."                Martin,

520 F.3d at 96.         There is more than one reasonable sentence in

virtually any case, and we will vacate a procedurally correct

sentence as substantively unreasonable only if it lies "outside

the   expansive        boundaries"   that     surround     the   "universe"   of

reasonable sentences.         Id. at 92.      This is a highly deferential

standard of review, and it applies full-bore to non-guideline

sentences.     See Vargas-García, 794 F.3d at 167.

             As   we    already   have   explained,      the   sentencing   court

expounded upon the appellant's extensive and violent criminal

history, his predilection to reoffend, and the gravity of the

offenses of conviction (which was particularly concerning given

the community in which they took place).           The court also noted the

presence of the second gun and the cascade of bullets found in the


                                     - 10 -
appellant's       car.   We    think    that     these   observations,   taken

collectively, comprise a plausible sentencing rationale.

             The sentencing court also reached a defensible result.

While the sentence surpassed the top of the guideline range, "even

a substantial variance does not translate, ipso facto, into a

finding that the sentence is substantively unreasonable."             Flores-

Machicote, 706 F.3d at 25.             Context matters, see id., and the

sentence in this case is responsive to the nature and circumstances

of the offense, the characteristics of the offender, the importance

of deterrence, and the need for condign punishment.               In light of

the facts and circumstances previously discussed, there is no

principled way that we can say that a 72-month sentence falls

outside     the    expansive   universe     of    substantively    reasonable

sentences.

             We need go no further. For the reasons elucidated above,

the challenged sentence is



Affirmed.




                                   - 11 -